Citation Nr: 1537901	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-44 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for acne of the face and back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2005 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits unit in Salt Lake City, Utah.  The Veteran's claim is now under the jurisdiction of the RO in Seattle, Washington. 

In September 2009, the Veteran perfected his appeal on the issue of entitlement to service connection for a right knee condition.  The Veteran's service connection claim was granted in a February 2011 rating decision.  Therefore, this issue is no longer on appeal. 

The issue of entitlement to special monthly compensation based on the need for housebound benefits has been raised by the record in May 2015 and July 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issue of entitlement to service connection for acne of the face and back.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to service connection for acne of the face and back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In April 2015, the Veteran submitted a handwritten statement requesting to withdraw his appeals which are currently before the Board, namely his claim of entitlement to service connection for acne of the face and back.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal for entitlement to service connection for acne of the face and back is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


